Citation Nr: 1710308	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  09-30 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for sleep apnea.

3.  Whether new and material evidence has been received to reopen the claim for service connection for a cervical spine disability, status post herniated nucleus pulposus.

4.  Whether new and material evidence has been received to reopen the claim for service connection for a right shoulder disability.

5.  Whether new and material evidence has been received to reopen the claim for service connection for hypertension.

6.  Entitlement to an initial rating in excess of 20 percent for left lower extremity radiculopathy, sciatic nerve.

7.  Entitlement to an initial rating in excess of 20 percent for left lower extremity radiculopathy, femoral nerve.

8.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with depressive disorder.

9.  Entitlement to a rating in excess of 40 percent for lumbar spine degenerative disc disease with history of herniated nucleus pulposus.

10.  Entitlement to a rating in excess of 20 percent for a left shoulder disability, status post acromioclavicular separation with tendinitis and bursitis.

11.  Entitlement to a rating in excess of 10 percent for left knee arthritis.

12.   Entitlement to a rating in excess of 10 percent for left knee instability.

13.  Entitlement to a total rating for compensation purposes based on unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Robert Chisolm, Attorney


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty in the Navy from June 1981 to June 2001.

This appeal to the Board of Veterans' Appeals (Board) is from March 2009, April 2010, December 2013, December 2014, and March 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The denial of service connection for a right knee disability in the May 2013 Board decision was appealed to the United States Court of Veterans Appeals (Court).  A Joint Motion for Remand (JMR) was filed in June 2014 and granted by the Court that same month.  In September 2014 and January 2016, the Board remanded this issue for additional development.

The issues of service connection for sleep apnea, cervical spine disability, and a right knee disability, and higher ratings for low back, left knee, left shoulder disabilities, and sciatic and femoral nerves are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not appeal the February 2007 rating decision that denied service connection for cervical spine and right shoulder disabilities.

2.  Evidence received since the February 2007 rating decision is new to the record, and relates to an unestablished fact necessary to substantiate the claim for service connection for a cervical spine disability.

3.  Evidence received since the February 2007 decision is new to the record, but does not relate to an unestablished fact necessary to substantiate the claim for service connection for a right shoulder disability.

4.  The Veteran did not appeal the portion of an April 2010 rating decision that denied service connection for hypertension.

5.  Evidence received since the April 2010 rating decision is new to the record, but does not relate to an unestablished fact necessary to substantiate the claim for service connection for hypertension.  

6.  For the entire appeal period, the Veteran's PTSD with depressive disorder was manifested by symptoms productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; symptoms productive of occupational and social impairment with reduced reliability and productivity have not been shown.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the RO's February 2007 decision that denied a claim for service connection for a cervical spine disability; the claim for service connection for a cervical spine disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  New and material evidence has not been received since the RO's February 2007 decision that denied a claim for service connection for a right shoulder disability; the claim for service connection for a right shoulder disability is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  New and material evidence has not been received since the RO's April 2010 decision that denied a claim for service connection for hypertension; the claim for service connection for hypertension is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  The criteria for an initial disability rating in excess of 30 percent for PTSD with depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Codes 9411, 9434 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).

The duty to notify has been met.  See November 2011 and July 2013 VCAA notice letters.  Neither the Veteran, nor his attorney, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the Veteran . . . ." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

Regarding the initial rating for the mental health disability, the United States Court of Appeals for the Federal Circuit has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate a claim upon receipt of a notice of disagreement with the effective date assigned by an RO in connection with a compensation award, or the rating assigned in a grant of service connection.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to such downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of any prejudicial notice errors in this case.  Hence, the notice requirements have been satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished.  There has been no allegation of any prejudicial duty to assist errors in this case.  Therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


III. Previously Denied Claims

As a threshold matter, the Board must determine whether new and material evidence has been submitted to reopen a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial)

A rating decision becomes final when a rating decision has not been appealed within the prescribed time period and when no additional material evidence was within a year of the decision; the decision is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108 (West 2014).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2016). 

The law provides that new and material evidence necessary to reopen previously and finally disallowed claims must be secured or presented since the time that the claims were finally disallowed on any basis, not only since the time the claims were last disallowed on the merits.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

38 C.F.R. § 3.156 (a), which defines new and material evidence, requires that evidence raise a reasonable possibility of substantiating the claim in order to be considered "new and material," and defines material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156 (a) (2016). 

A new theory of causation for service connection for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim but rather should be regarded as a claim to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008); see also Robinson v. Peake, 21 Vet. App. 545, 550 (2008), citing Bingham v. Principi, 18 Vet. App. 470, 474 (2004), aff'd, 421 F.3d 426, 1346, 1349 (Fed. Cir. 2005) (noting that a final denial on one theory is a final denial on all theories).  Thus, new and material evidence is required to reopen the issue of entitlement to service connection.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).

Cervical Spine

A February 2007 rating decision denied service connection for a cervical spine disability on the basis that there was no evidence of a disorder in service, a current diagnosis, or of a chronic cervical spine disorder related to service.  In reaching this determination, the RO considered service treatment records, post-service medical records and a VA examination report.  See Rating Decision - Narrative received in February 2007.  This decision was not appealed and, therefore, is final.

Evidence received since the February 2007 rating decision is new and material.  Although the evidence previously considered contains cervical spine complaints and objective findings in November 2003, no diagnosis of a cervical spine disorder was ever offered.  See pages 5 to 8 of Medical Treatment Record - Non-Government Facility received in August 2005.  Evidence received since the February 2007 rating decision, however, includes diagnoses of cervical spine degenerative disc disease and osteoarthritis.  See page 9 of C&P Exam received in October 2013.

Since these diagnoses relate to an unestablished fact and when considered by itself or with other evidence of record raises a reasonable possibility of substantiating the claim, the claim for service connection is reopened.

Right Shoulder

A February 2007 unappealed rating decision denied service connection for a right shoulder disorder on the basis that there was no evidence of a disorder in service, a current diagnosis, or of a chronic right shoulder disorder related to service.  In reaching this determination, the RO considered service treatment records, post-service medical records and a VA examination report.  See Rating Decision - Narrative received in February 2007.  This decision was not appealed and, therefore, is final.

Although the RO reopened the claim for service connection in a December 2014 rating decision but continued to deny the claim on the merits, the Board is required to decide the threshold issue of whether the evidence is new and material before addressing the merits of the claim.  Barnett v. Brown, 8 Vet. App. 1 (1995).

The Board has carefully reviewed the evidence added to the record since the February 2007 rating decision, but finds it is insufficient to reopen the claim.

While the evidence presented is new in the sense that is was not previously considered, the evidence added to the claim is cumulative or duplicative of evidence previously considered.  

Records reviewed in Virtual VA contain no evidence of a current right shoulder disorder, nor does it contain nexus evidence or suggest any new evidence of an in-service event related to the right shoulder.  See CAPRI records received September 2012, June 2013, August 2013, November 2013, November 2014, January 2015, March 2015, April 2016, and May 2016.  VA treatment records in the Veterans Benefits Management System (VBMS) are also devoid of such evidence.  See CAPRI records received in April 2016.

A VA examination in August 2013 was followed up by an addendum in September 2013 in which the clinician reviewed the Veteran's file and noted that no diagnosis was given at the time of the August examination.  She also determined that no right shoulder diagnosis was warranted, and pointed out that August 2013 X-rays revealed no degenerative changes and that while some decrease in range of motion was noted this finding alone was insufficient to warrant clinical pathology or diagnosis.  See C&P Exams received in August and October 2013.

Evidence of a current disability is the cornerstone for any claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Degmetich v. Brown, 104 F. 3d 1328 (1997).

Thus, based on a review of the record, the Board finds that even though the additional evidence is new it does not address an unestablished fact needed to substantiate the claim.  As a result, it does not raise a reasonable possibility of substantiating the claim.  Since the evidence does not meet the definition of material evidence, it does not satisfy the low threshold for reopening a claim.  See Shade, supra.  Accordingly, the petition to reopen is denied.

Hypertension

The Veteran did not appeal the portion of an April 2010 rating decision that denied service connection for hypertension.  The RO found that while he had a current diagnosis, there was no evidence of the disorder is service or for many years following his separation from service.  In reaching this determination, the RO considered service treatment records, VA treatment records, and statements from the Veteran.  See Rating Decision - Narrative received April 2010.  Since this denial was not appealed, it became final.

Although new evidence has been received since the April 2009 rating decision, it is either duplicative or cumulative of evidence previously considered.  In this regard, VA medical records reflect treatment for and a diagnosis of hypertension, but it does not address an unsubstantiated fact such as in-service diagnosis, a diagnosis within 1 year of separation, or nexus evidence.  See CAPRI records received April 2016 in VBMS and CAPRI records in Virtual VA received in September 2012, June 2013, August 2013, November 2013, November 2014, January 2015, March 2015, April 2016, and May 2016.

As a result, it does not raise a reasonable possibility of substantiating the claim.  Since the evidence does not meet the definition of material evidence, it does not satisfy the low threshold for reopening a claim.  See Shade, supra.  Accordingly, the petition to reopen is denied.

IV. Increased Rating

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.

If the disability has undergone varying and distinct levels of severity throughout this time period, staged ratings may be assigned.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

All psychiatric disorders are rated under the general rating formula for mental disorders.  Under the general rating formula, a 10 percent rating contemplates occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Codes 9411, 9434.

A 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior self care and conversation normal), due to such symptoms as depressed mood anxiety suspiciousness panic attacks (weekly or less often), chronic sleep impairment and mild memory loss (such as forgetting names directions, recent events).  Id.

A rating of 50 percent is assigned when a mental disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.   Id.

A rating of 70 percent is warranted when a mental disorder results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is assigned when the condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In Vazquez-Claudio, the United States Court of Appeals for the Federal Circuit explained that the frequency, severity and duration of the symptoms also play an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  38 C.F.R. § 4.21; Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

The Board notes that since the March 2015 VA examiner found that the Veteran's currently diagnosed PTSD was a progression of the major depressive disorder and generalized anxiety disorder that were diagnosed in previous examinations, all manifestations of these variously diagnosed mental health disorders will be considered in rating his disability.  

After evaluating the evidence of record in light of the pertinent laws and regulations, the Board finds that the service-connected mental health disability does not meet or more closely approximate the criteria for a higher rating.  Staged ratings were considered, but are not found to be appropriate at any time during the course of the appeal.  Fenderson, supra.

Throughout the appeal, the Veteran's service-connected mental health disability has primarily been manifested by complaints of depression, anxiety, irritability, and sleep difficulties.  See pages 78, 106, 133, 339, 442, 444, 475, 481, 517, and 519 of CAPRI records received in April 2016, and VA Examinations in June 2012 and March 2015.   

A higher rating is not warranted because the evidence does not show that these symptoms are of sufficient severity, duration, and frequency to warrant assigning a higher rating.

The record shows that the Veteran's sleep difficulty has been successfully treated with medication and that he frequently reported the quality of his sleep as being fair or good.  See pages 78, 87, 106, 133, 161, 189, 242, 339, 365, 397, 440, 474, 481, and 517 of CAPRI records. 

As the general rating formula specifically contemplates the ameliorative effects of medication, the Board may consider this when evaluating the Veteran's PTSD with depressive disorder.  McCarroll v. McDonald, 28 Vet. App. 267 (2016).

His depression and anxiety, and to a lesser degree irritability, were shown to be consistently reported as being present.  Although they also appear to be frequent and of long duration, the records show that these symptoms have been predominately stabilized throughout the course of the appeal due to medication and as a result they have been under good control.  Due to the effectiveness of medication management, these more prominent features of his mental health disability are only shown to be productive of no worse than occupational and social impairment with occasional decrease in work efficiency and intermittent period of inability to perform occupational tasks.

A May 2012 VA treatment record shows that when the Veteran took his medication his anxiety and mood were under fairly good control with only rare instances when he would become irritable.  His wife agreed with the Veteran's assessment of his mood and anxiety.  Similar reports were made in July and August 2012.  See pages 474, 481 and 511 of CAPRI records received in April 2016.  There are several other instances throughout the appeal when treatment records show his symptoms were stable and fairly well controlled when he was on medication.  See pages 89, 106, 191, 324, 442, 446, 448 and 449 of CAPRI records received in April 2006.
The evidence also shows that many of the mental status examinations throughout the appeal period show no evidence of any significant manifestations of symptoms.  See pages 243, 326, 337, 366, 381, 447, and 475 of CAPRI records received in April 2016.  When symptoms were reported during these examinations, the Veteran was only described as being mildly tense or mildly irritable.  See pages 89, 102, 340, and 519 of CAPRI records received in April 2016.  

With regard to how his disability impacts him occupationally there is evidence to show that the Veteran's mental health symptoms have resulted in some difficulty at work that appeared to occur intermittently or occasionally, but it has not risen to a level of occupational impairment that would produce reduced reliability and productivity.

There are periods beginning in 2013 when the Veteran appeared to undergo an exacerbation of symptoms due to increased problems at work, but for the most part the record does not show a significant or sustained decrease in work performance.  

In February 2013, the Veteran reported that his work environment had been more difficult for him emotionally and resulted in more anxiety/stress; however, it was reported that his current medications worked well.  No medication change was recommended or implemented at that time.  See page 446 of CAPRI records received in April 2016.

By April 2013, the situation at work was improving and his medications were still working well.  See page 440 of CAPRI records received in April 2016.  

In December 2013, the Veteran went through a period in which he was again having increased problems on the job.  He reported having difficulty working under the current administration and he was interested in a job change.  He denied any thoughts or feelings of wanting to harm his co-workers/supervisors when asked, but to avoid any hostile feelings and due to continued mood difficulties he requested a change in his work environment, which he hoped would improve his mood and lessen his anxiety.  He also indicated initially that his current medication was very helpful, but after indicating that his mood/irritability could use some improvement, his medication was increased.  His Global Assessment Functioning (GAF) score was 45.  See pages 339 to 341of CAPRI records received in April 2016.  

In February 2014 the Veteran reported that he continued to have periodic difficulty at work, but that it was more manageable.  He believed his medication regimen was very helpful.  See pages 336 to 337 of CAPRI records received in April 2016.  The following month he reported taking less medication and that his mood and anxiety were still well controlled.  See pages 324 and 325 of CAPRI records received in April 2016.  

In September 2014, he reported that he had to deal with a very difficult situation at work and noted that he was proud of his ability to communicate his feelings appropriately and "handle the situation like I should".  The Veteran gave credit to the medication he was taking in addition to the use of appropriate coping skills.  See page 242 of CAPRI records received in April 2016.

The Veteran also had problems at work in August 2015, and while he considered retiring he instead decided to continue to work and hoped to work under less stressful circumstances.  He denied any thoughts of wanting to harm anyone.  His depression and anxiety remained stable on medication, but his current work situation increased his stress.  See pages 106 to 108 of CAPRI records received in April 2016.  

An October 2015 record shows that he was moved to a position in which he was teaching full-time and his employer kept his away from stressful situations that "trigger[ed]" him.  His depression and anxiety were under better control since the change.  See pages 100 to 102 of CAPRI records received in April 2016.

These records generally show that the Veteran's level of functioning under stress at work was more representative of occupational impairment with occasional decreased in work efficiency and intermittent periods of inability to perform tasks due to the fact that he had difficulty at work periodically and that that even during these times his medication controlled his symptoms fairly well.  

In contrast, a May 2015 treatment record provides an example of when the Veteran's level of occupational impairment due to his mental health symptoms had a significant negative impact on his work performance.  At this time, the Veteran reported that he was not doing well at work and that he had a confrontation with his boss.  He was sent home after the interaction and he was waiting to hear about the status of his employment.  He was contemplating retiring due to the irritability from his work environment being too difficult to deal with; he was much emotionally and more calm at home.  His depression and anxiety remained stable with medication.  See pages 133 to 135 of CAPRI records received in April 2016.  

While this record is evidence of more significant impairment associated with his employment that is more consistent with a higher rating, this appears to be an isolated incident.  There is no evidence that there was a more regular pattern of behavior to establish that the manifestations of his disability produced more than an occasional decrease in work efficiency and intermittent period of inability to perform occupational tasks.  While he likely had increased difficulty leading up to the confrontation, the evidence does not point to any other specific instances leading up to or shortly after the confrontation that show how his disability the same level of impairment occupationally.  The prior psychotherapy record in February 2015 made no mention of work problems and the Veteran reported that he was "doing ok", and the subsequent record in August 2015 notes he was frustrated with work and that his anxiety and depression continued to remain under control with medication.  See pages 106, 108, and 178 of CAPRI records received in April 2016.

Even during periods when the Veteran was off his medication, the evidence does not show an increased level of impairment that would warrant a higher rating.  In December 2011, the Veteran reported being out of his medication for one week and that emotionally he had been on a rollercoaster during that time.  His wife reported he had been under additional stress at work that also created additional problems.  See page 517 of CAPRI records received in April 2016.  Notably, the Veteran did not report any increased difficulty at work and since he was only off of his medication for one week, the period in which his symptoms were exacerbated was brief.

The record also shows that the Veteran underwent three VA examinations during the course of the appeal that assessed the level of severity of his service-connected disability, but only one suggested that the disability may warrant higher rating.

A June 2012 DBQ completed by the Veteran's VA mental health physician reported the Veteran's symptoms as depressed mood; anxiety; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances, including work or work-like setting.  He also indicated that the level of occupational and social impairment with regard to the mental health disability was occupational and social impairment with reduced reliability and productivity.  See VA Examination received September 2012.  These findings are consistent with the criteria for a 50 percent rating.  

However, when these findings are compared to the treatment records from this same physician in 2012, they are not found to reflect the same level of severity.  Although depression is frequently reported in the treatment records it is not shown to be near continuous.  Mental status evaluations in May, July, August, and November 2012 show the Veteran reported that he was doing fairly well, and his mood was stable.  Even if his depression was present but not reported, it was not shown to affect his ability to function independently, appropriately, and effectively.  Treatment records show that he indicated that he was able to train, work, go shopping, and golf.  See pages 49 to 50, 474 to 475, 481 to 482, and 511 to 512 of CARPI records received in April 2016.  These records also show his anxiety was under fairly good control and his sleep was good. 

As for other areas noted on the DBQ, such as difficulty in establishing and maintaining effective work and social relationships and difficulty adapting to stressful circumstances, the physician did not explain the basis for these findings.  He left several sections on the questionnaire blank, but noted that his treatment records should be reviewed.  His treatment records during this period, however, do not discuss these areas.  He also referred to a diagnostic interview from December 2009.  A review of that records noted an increased in irritability and anger, agitation by small issues, family tension, disturbed sleep, difficulty adapting to work circumstances, and a lack of motivation to engage in activities he used to enjoy.  See page 294 of CAPRI records received in June 2013 in Virtual VA.  Since the 2009 treatment record appears more consistent with the physician's DBQ report rather than the more contemporaneous treatment records, it appears that the DBQ questionnaire was not based on a current examination and instead was more likely based on old records which pre-date the appeal period under consideration herein.  Thus, the Board finds that it was not likely to be representative of the Veteran's current level of functioning.  

There are records in beginning in 2013 that do provide some evidence related to the Veteran's ability to establish and maintain effective work and social relationships and his ability to adapt to stressful circumstances.  As previously noted, the Veteran periodically had difficulty in the workplace with co-workers and when faced stressful situations.  There was one documented incident in May 2015 in which he had a confrontation with his boss and in August 2015 it was reported that he did not do well working directly with administrative staff.  

On the other hand, the Veteran appeared to have a good relationship with his wife and one brother, and even though he did not have friends he was social with people he worked out with at the gym.  See VA Examination received in February 2013.  Despite having difficulties in his establishing and maintaining work relationships and in adapting to stressful situations, these do not appear to have resulted in reduced reliability and productivity since these instances appear to occur on a more intermittent or periodic basis. 

The Board finds that the other two examination reports are more probative as to his level of impairment since the findings were based on current examinations and consistent with treatment records.

On February 2013 VA examination, the Veteran's symptoms were reported as only consisting of depressed mood and anxiety.  He complained of having a poor memory, but indicated he was able to concentrate.  With the use of medication, the Veteran had reduced anxiety and irritability; individual therapy also helped.  Obsessions or compulsions were not endorsed.  He described the relationship with his wife as good and noted that without psychotropic medication their relationship was more strained.  He reported the relationship with his son as improving.  The Veteran maintained a positive relationship with one brother and had limited contact with the other.  He did not spend time with extended family due to geographical distances and while he knew people in his neighborhood he did not have any friends.  He was social with the people from the gym where he worked out.  His wife reported that he tended to isolate and wanted to be by himself at times.  After he had a recent conflict at work, she did not interact with him or speak to him for more than a day.  The Veteran's son reported noticing mood changes, and noted the Veteran frequently raised his voice and became upset over little things.  The Veteran reported that the symptom that caused functional impairment socially was irritability, and that medication compliance decreased anxiety and irritability which in turn decreased interpersonal strain with his wife.  He did not endorse significant occupational impact related to anxiety, but noted work related stress was a primary contributing factor to anxiety.  On mental status examination, the Veteran initially appeared guarded.  His memory appeared to be unimpaired.  There was no abnormality reported in speech or thought content and process aside from a report of intermittent suicidal ideation without plan or intent.  Judgment and insight were intact.  The clinician found that the Veteran's reports were consistent with the available records that were reviewed, and that the assessment was an accurate reflection of the current psychosocial functioning.  

The results of a depression questionnaire show that the Veteran reported experiencing anhedonia, low mood or hopelessness, fatigue, appetite disturbance, negative self-image, and difficulty concentrating more than half the days, suicidal ideation for several days, and nearly every day he had sleep disturbance , and psychomotor agitation or retardation.  His score on the Beck Anxiety Index was consistent with a severe level of anxiety.  The clinician indicated that while a mental condition was formally diagnosed, the symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  The clinician's conclusion was that the Veteran experienced changes in occupational and social functioning related to symptoms of disorders that are considered linked to military service.  These changes most closely correlated to the category of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  The features apparent in the current assessment related to this functional impairment category were irritability, sleep disruption, hypervigilance, continuous medication for anxiety symptoms, and social withdrawal.  See VA Examination received February 2013.

The clinician's conclusion indicates the symptoms associated with the Veteran's mental health disability were generally mild and did not produce impairment greater than the level at which he is currently compensated.  The Board notes that the Veteran reported suicidal ideation on a depression questionnaire and that this symptom is contemplated in the criteria for a 70 percent rating.  There is no indication that this symptom was of sufficient frequency, severity and duration to result in a deficiency in any of the areas contemplated in 70 percent rating.  

The most recent VA examination was in March 2015 and the Veteran's mental health symptoms were found to be depressed mood, anxiety, and suspiciousness.  He indicated he was capable of having explosive behavior, but denied having any fights or destruction of property in the past six months other than punching a wall and "throwing stuff around".  The Veteran also reported that he was dangerous when crossed, but he did not appear angry, intimidating, or aggressive during the examination.  His wife reported she was not afraid of him, but she did give him space when he wanted to be alone.  He reported having memory problems and that he used three calendars, stickie pads, a book, and his wife to remember things.  The Veteran also reported some traits of obsessive compulsive disorder.  In particular, he liked having things arranged a certain way and he becomes angry if they were moved.  His tendency to arrange things was observed in the exam.  The clinician found that the service-connected mental health disability was most consistent with a level of impairment productive of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  In reaching his conclusions, the March 2015 examiner noted that he gave great weight to current medical records that were consistent with the observed function in the current exam and the Veteran's report of functioning well on his job as a civilian.  See C&P Exam received March 2015.

The findings and opinions expressed in the 2013 and 2015 examination are clearly not in support of a higher rating.  The Board finds that they are probative and consistent with the other evidence of record.

As for less frequently reported symptoms, impaired impulse control was reported on the March 2015 examination, which is contemplated in a 70 percent rating.  Aside from this report there are no other records that show the Veteran has a history of acting out in a violent or explosive way at any time pertinent to the appeal.  The Veteran believed he was dangerous when crossed, but there is no evidence of this occurring.  To the extent that impaired impulse control did exist, there is no evidence that it was frequent enough or of sufficient duration to produce a deficiency in any area.  He reported memory problems, but objective testing on examination revealed no memory deficit.  Finally, while obsessive compulsive traits were demonstrated during the examination with the Veteran rearranging items on the examiner's desk, the evidence does not show that it occurs to a degree that interferes with routine activities.  

Thus, while he may at times have exhibited symptoms that are contemplated in a higher rating of 50 or 70 percent, he has not exhibited enough symptoms associated with these higher ratings to conclude that the disability as a whole more closely approximate the level of impairment either rating represents.

The Veteran is also not shown to have any social impairment that is more consistent with a higher rating.  The record shows he enjoys playing golf, goes shopping with his wife, and vacations.  See pages 87, 474, and 511 of CAPRI records.

On the March 2015 VA examination, he reported that he enjoyed barbecuing, gardening, mowing his yard, shopped, and went to the mall with his wife.

Furthermore, an August 2015 record indicates the Veteran functions quite well outside of work.  See page 106 of CAPRI records.

The Board has also considered the GAF scores assigned throughout the course of the appeal.

The portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth and Fifth Editions, of the American Psychiatric Association (also known as " DSM-IV and DSM-V").  38 C.F.R. § 4.130 (2016).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health - illness.  Higher scores correspond to better functioning of the individual.

During the course of the appeal, the Veteran was assigned GAF scores as low as 45 and as high as 60.  See pages 180, 191, 244, and 335 to 341.

In the DSM-IV, GAF scores from 41 to 50 represent serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

Scores from 51 to 60 represent moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or social functioning (e.g., few friends, conflicts with peers or wo-workers).

Overall, many of the Veteran's GAF scores fall within the range of 41 to 50.  See pages 102, 106, 326, 366, 381, 448, 451, 475, and 517 of CAPRI records received in April 2016.  While a GAF score in this range represents serious symptoms and is more consistent with a higher rating, this is but one factor considered to evaluate the level of impairment and does not have greater probative value than the other evidence of record.  In reviewing the evidence, the Board finds these scores are less probative than other evidence because they often do not appear to be consistent with the Veteran's complaints and level of functioning.  In his regard, there are instances when the Veteran is given the same GAF score even though his complaints and level of functioning are not the same.  

In July 2013, the Veteran and his wife reported that his anxiety was his primary issue and that he had been more on edge lately.  A GAF score of 50 was assigned.  See pages 379 to 281 of CAPRI records received in April 2016.  He was also given the same score in December 2011 during the period in which he was off his medications and he reported "having a hard time" and his emotions were like a rollercoaster.  See page 517 of CAPRI records received in April 2016. 

Notably, he was also given a GAF score of 50 in November 2012 and February 2013 when he reported that his mood and anxiety were under good control and that he was able to work without problematic anxiety.  See pages 449 to 415 and 474 to 475 of CAPRI records.  Similarly, in April 2014 the Veteran was given a GAF score of 50 even though he reported that he was doing better, was taking less medication, and his anxiety and mood were well controlled.  The physician also reported that the Veteran seemed content and happy.  See page 324 of CAPRI records.  He was also given this score in October 2015 when the clinician noted the Veteran's depression and anxiety were under better control.  See page 102 of CAPRI records. 

Another example of what appears to be inconsistency between the symptomatology and level of functioning in relation to the GAF score is in the assignment of the GAF scores of 45 and 55.  Again, the score of 45 represents serious symptoms and was assigned during a period when the Veteran was having difficulties at work with the administration and he later reported an improvement in his situation and that he was "doing ok".  This same physician assigned a GAF score of 55, which represents moderate symptoms, when the Veteran reported having a confrontation at work that led to being sent home as a result.  See pages 155, 336, 337, and 341 of CAPRI records received in April 2016.  

To summarize, the symptoms associated with the Veteran's PTSD with depressive disorder are wholly contemplated by the rating criteria and are productive of occupational and social impairment consistent with a 30 percent rating; the criteria for a 50 percent rating or higher have not been shown.  Thus, the preponderance of the evidence is against a rating in excess of 30 percent for the Veteran's service-connected PTSD with depressive disorder for any portion of the appeal period.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  Accordingly, the claim is denied.


ORDER

New and material evidence having been received, the petition to reopen the claim for service connection for a cervical spine disability is granted.

The petition to reopen the claim for service connection for a right shoulder disability is denied.

The petition to reopen the claim for service connection for hypertension is denied.

An initial rating in excess of 30 percent for PTSD with depressive disorder is denied.  


REMAND

The remaining issues on appeal need additional development that includes obtaining VA treatment records since April 2016.




Cervical Spine

Although the RO obtained an opinion regarding secondary service connection, there is no opinion of record that addresses direct service connection.  In light of the fact that a November 2003 private treatment record shows the Veteran reported he was exposed to physical overload of his cervical spine in service due to his military occupational specialties (MOS) of fireman, welder, plumber, and military police; there were objective physical findings on examination; and he has a currently diagnosed cervical spine disorder, a VA examination for an opinion on direct service connection is warranted.

Sleep Apnea

The Veteran contends that his sleep apnea is related to his military service.  He has not been afforded a VA examination in this matter.

Although service treatment records are silent for any complaints, findings, or diagnosis of sleep apnea, and a diagnosis was not made until eight years after service, there is medical evidence of sleeping difficulties within a couple of years of the Veteran's separation from service.  There is also lay evidence suggesting symptoms that had their onset during service.  Therefore, the matter must be remanded for a VA examination in order to obtain an opinion.

Right Knee

This matter was remanded in September 2014 in order to assess the etiology of the claimed right knee disability.  The Board concluded that the subsequent VA examination in March 2015 was inadequate, so the issue was remanded again in January 2016.  

The claims file was returned to the physician who provided the March 2015 opinion, and his opinion essentially remained unchanged.  However, by essentially reiterating his original opinion, he did not cure any of the deficiencies the Board pointed out in its remand.  In this regard, the opinion again fails to reflect consideration of the service treatment record dated in October 1984.  With regard to the MRI of the right knee, he commented that it was essentially normal for the Veteran's age.  His opinion that the MRI was normal for the Veteran's age appears to contradict the MRI findings that indicate chronic strain and a possible remote injury.  It is possible that the physician may have been referring to the findings of a recent MRI of the right knee in March 2016 that revealed mild chonldrosis of the lateral and medial tibial plateau and a small amount of edema anterior to the patellar tendon, but this is unclear.  Even if the 2009 MRI findings were not present on the 2016 MRI, they were shown at some point during the appeal, so they must be addressed.  Since his conclusion appears to be a departure from the 2009 findings, more than a conclusory statement is needed to explain the discrepancy.  Thus another opinion offered by a different clinician is required.

Lumbar Spine, Left Knee, Left Shoulder, Left Lower Extremity Sciatic Nerve, and Left Lower Extremity Femoral Nerve

The Veteran was afforded VA examinations for the left shoulder in August 2013, the low back and left knee in March 2016, and left lower extremity radiculopathy in April 2016. 

The Court recently held that VA examinations for orthopedic disabilities must include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing, which the examinations for the knee, lumbar and shoulder did not include.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Furthermore, since the left lower extremity radiculopathy is associated with the lumbar disability the examination may result in findings that also affect the ratings for his radiculopathy.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

TDIU

The issues being remanded are inextricably intertwined with the TDIU claim.  Consequently, these claims for must be readjudicated prior to the adjudication of the TDIU claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994).  
Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the file VA treatment records since April 2016.  

2.  After Step #1 is completed, arrange for the Veteran's electronic claims file (VBMS and Virtual VA) and a copy of this remand to be reviewed by an appropriate clinician to determine the likely etiology of the Veteran's cervical spine and right knee disabilities.  A clinician other than the physician who provided opinions for the right knee in March 2015 and March 2016 is needed since his last two opinions were inadequate.

a) After taking into consideration the Veteran's medical records, lay statements and contentions, opine whether it is as least as likely as not (50 percent probability or greater) that the Veteran's current cervical spine degenerative disc disease and osteoarthritis had its onset during service, manifested in the first post-service year, or is otherwise related to service.  The clinician is advised that with regard to lay evidence the Veteran is competent to report what he experienced.

b) After taking into consideration the Veteran's medical records, lay statements and contentions, opine whether it is as least as likely as not (50 percent probability or greater) that the Veteran's current right knee disorder began in service, was caused by service, or is otherwise related to service.  The clinician must consider and discuss the October 1984 service treatment record that notes severe contusion to the right quadriceps muscle and possible right knee bone bruise and joint damage.  In forming the opinion, the clinician must contemplate all diagnosed right knee disorders of record since 2009 to include the findings from the MRI in 2009 even if these findings were not shown on the 2013 MRI.

c) A fully articulated rationale shall be provided for each opinion with references to lay and medical evidence as needed.  

d) If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After Step #1 is completed, arrange for the Veteran's electronic claims file (VBMS and Virtual VA) and a copy of this remand to be reviewed by an appropriate clinician to determine the likely etiology of the Veteran's sleep apnea.  

a) After taking into consideration the Veteran's medical records, lay statements and contentions, opine whether it is as least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea had its onset during service or is otherwise related to service.  The clinician is advised that with regard to lay evidence the Veteran is competent to report what he experienced.

b) A fully articulated rationale shall be provided for each opinion with references to lay and medical evidence as needed.  

c) If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  After Step #1 is completed, the Veteran must be afforded a VA examination to determine the severity of his service-connected left shoulder disability, left knee disabilities, lumbar spine disability, and left lower extremity sciatic and femoral radiculopathy.  The electronic claims file must be made available to and reviewed by the examiner.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings necessary to rate these disabilities must be reported in detail.

a) With regard to the orthopedic disabilities (i.e., left shoulder, left knee, and lumbar), the examiner must state whether there is any evidence of favorable or unfavorable ankylosis, and determine the active and passive range of motion, in degrees, by use of a goniometer.  This information must be derived from testing for pain on both active and passive motion, in weight-bearing and non-weight bearing.  The examination report must confirm that all such testing has been made and reflect those testing results.  If any of this testing cannot be performed the examiner must note this in the report and include an explanation as to why.

b) The examiner must also perform active and passive repetitive range of motion testing for the lumbar spine, left shoulder, and left knee.  If pain on motion is shown, the examiner must state at what degree the pain begins.  The examiner must also state whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected disability expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Additionally, an opinion must be stated as to whether any pain found could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups. 

c) The examiner must also state whether the Veteran has intervertebral disc syndrome; if so, the examiner must state whether the Veteran experiences incapacitating episodes requiring bed rest by a physician, and the frequency and total duration of such episodes over the course of the previous 12 months.

d) With regard to the left knee, the clinician must assess the level of instability or subluxation present.  The findings should also be expressed in terms of the levels such as mild, moderate, or severe. 

e) A thorough neurologic examination of the Veteran's lumbar spine must be performed.  The examiner must specifically state the degree of impairment present in the left lower extremity sciatic and femoral radiculopathy, which must be expressed as complete or incomplete paralysis of any nerve.  The specific nerves involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate.  

5.  The RO must notify the Veteran that it is his responsibility to report for the examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  

6.  The examination reports and opinions should be reviewed to ensure substantial compliance with the directives of this remand and corrective action deemed necessary should be completed.  

7.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must readjudicate the Veteran's claims on appeal, in light of all the evidence of record.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


